The CHIEF JUSTICE
delivered the opinion of the court.
It is unnecessary to decide- in this case, whether the act of June 1st, 1872, by which the practice, pleadings, forms, and modes of proceedings, &c., in the Circuit and District Courts of the United States are made to conform as near as may be to the practice, pleadings, forms, and modes of proceedings in the courts of the States, gives to the Circuit Courts the power to order.a nonsuit against the will of the plaintiff in States where that power exists in the State courts, because, upon an examination of the record, we are all of the opinion that the evidence submitted by the plaintiff' was sufficient to justify the court in leaving the case to the jury.
It is conceded that the part of the charge to the jury excepted to, is fully sustained by the decision of this court in Stokes v. Saltonstall. We see no necessity for reconsidering that case.
There was no error in the refusal of the court to charge the jury as requested by the defendants. Each request involved the determination of a question of fact by the court, where there was, to say the least, a conflict of evidence.
We have decided at the present term, in Texas v. Chiles* that in the courts of the United States parties to a suit are by acts of Congress put upon a footing of equality with other witnesses and are “ admissible to testify for themselves and compellable to testify for the others.”
This disposes .of all the errors assigned in this case.
Judgment aeeirmed.
N. B. No punitive damages were given.

 21 Wallace, 488.